DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al (Fig. 6) in view of Mimis et al (Fig. 1).
Regarding claims 1 and 3, Stengel et al (Fig. 6) discloses all the limitations in the claims as described in the previous office action except for that the variable capacitor comprises a junction capacitance element. Mimis et al (Fig. 1) discloses an amplifier circuit comprising a junction capacitance element (lower varactor diode). It would have been obvious to substitute Mimis et al’s varactor diode in place of Stengel et al’s varioable capacitor since Stengel et al discloses a generic variable capacitor thereby suggesting that any equivalent component would have been usable in Stengel et al’s reference (It should be noted that the variabl;e capacitor C1 in Stengel et al is functionally equivalent to the varactor diode in Mimis et al).
Regarding claim 6, Stengel et al (Fig. 6) discloses all the limitations in claim 6 except for that the variable capacitor comprises a plurality of junction capacitance elements that are connected in series between the second node and the reference potential and wherein the junction capacitance element is one of the plurality of junction capacitance elements. Mimis et al (Fig. 1) discloses an amplifier circuit comprising a junction capacitance elements (upper varactor diode and lower varactor diode) which are connected in series between the second node (the node between the elements Transmission line and RF inductor-Lc) and the reference potential (ground) and the junction capacitance element (lower varactor in Fig. 1 of Mimis et al) is one of the plurality of junction capacitance elements (upper varactor diode and lower varactor diode). It would have been obvious to substitute Mimis et al’s plurality of junction (capacitance elements (upper varactor diode and lower varactor diode in Fig. 1 of Mimis et al) which are connected in series between the second node (the node between the elements Transmission line and RF inductor-Lc) and the reference potential in place of Stengel et al’s variable capacitor (C1 in Fig. 6 of Sten gel et al) since Stengel et al  discloses a generic variable caspacitor thereby suggesting that any equivalent components would have been usable in Stengel et al’s reference.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al (Fig. 6) in view of Mimis et al (Fig. 1) in further view of Kuriyama (Fig. 1).
Regarding claim 7, Stengel et al (Fig. 6) in view of Mimis et al (Fig. 1) discloses all the limitations in claim 7 except for that the junction capacitance element is one of two junction capacitance elements connected in series, and wherein each of the junction capacitance elements is a bipolar transistor. Kuriyama (Fig. 1) discloses an amplifier circuit comprising the junction capacitance element (D3) is one of two (D3, D4) junction capacitance elements connected in series, and wherein each of the junction capacitance elements (D3, D4) is a bipolar transistor having a base and emitter connected to each other.  Therefore, it would have been obvious to substitute Kuriyama’s plurality of junction capacitance elements (D3 and D4 in Fig. 1 of Kuriyama) which are connected in series between the second node (N2) and the reference potential (ground) in place of Stengel et al’s variable capacitor (C1 in Fig. 6 of Stengel et al) since Stengel et al discloses a generic variable capacitor thereby suggesting that any equivalent component would have been usable in Stengel et al’s reference.
Regarding claims 10 and 15-17, exactly same rejection as the previous office action.
Regarding claims 11 and 18-20, exactly same rejection as the previous office action.
Regarding claim 14, exactly same rejection as the previous office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al (Fig. 6) in view of Kuriyama (Fig. 1) in further view of Schaffer et al (Fig. 1).
Exactly same rejection as the previous office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al (Fig. 6) in view of Kuriyama (Fig. 1) in further view of Kang (Fig. 4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al (Fig. 6) in view of Kuriyama (Fig. 1) in further view of WON et al (Fig. 1).
Exactly same rejection as the previous office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stengel et al (Fig. 6) in view of Kuriyama (Fig. 1) in further view of Gerard et al (Fig. 2).
Exactly same rejection as the previous office action.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot in view of the new grounds of rejection.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843